Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-15-00637-CV

                                         IN RE Anna T. MUENZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

Delivered and Filed: November 4, 2015

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 12, 2015, relator Anna T. Muenz filed a petition for writ of mandamus

complaining of the trial court’s order transferring the underlying guardianship proceeding to

Denton County. Relator also filed a separate motion to accelerate the mandamus or, alternatively,

to stay the underlying proceedings pending a ruling on the mandamus petition. The court has

considered the petition for writ of mandamus and is of the opinion that relator is not entitled to the

relief sought. Accordingly, the petition for writ of mandamus and the motion to accelerate or stay

are denied. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2013-PC-2901, styled In the Guardianship of Anna Muenz, An Incapacitated
Person, pending in Probate Court No. 1, Bexar County, Texas, the Honorable Kelly Cross presiding.